Citation Nr: 1214932	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability.

2.  Entitlement to a disability rating greater than 30 percent for hypertensive heart disease.

3.  Entitlement to an initial rating greater than 10 percent for status-post cerebrovascular accident with residual weakness of the left upper extremity and left hemi-body sensory deficit.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to February 1961, from November 1990 to April 1991, and additional U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in which the RO granted the Veteran's claim of service connection for status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit (which was characterized as a cerebrovascular accident) and assigned a 100 percent rating effective August 13, 2007, and a 10 percent rating effective March 1, 2008.  The RO also granted the Veteran's increased (compensable) rating claim for his service-connected hypertensive heart disease, assigning a 30 percent rating effective August 13, 2007.

This matter also is on appeal from an October 2008 rating decision in which the RO denied the Veteran's TDIU claim.  

This matter finally is on appeal from an April 2009 rating decision in which the RO essentially reopened the Veteran's previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability (which was characterized as a mental condition claimed as anxiety and depression), and denied this claim on the merits.  

The Board observes that, in an October 1997 rating decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability (which was characterized as a nervous condition).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that, as opposed to facts in Velez, the Veteran consistently has pursued a claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability.  In that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, the threshold question of whether new and material evidence has been submitted must be addressed.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As is explained below in greater detail, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 1997, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability (which was characterized as a nervous condition).

2.  The evidence received since the October 1997 RO decision is insufficient to reopen the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability, because it does not relate to an unestablished fact necessary to substantiate this claim.

3.  Without good cause, the Veteran failed to report for several VA examinations scheduled for the purpose of determining the current nature and severity of his service-connected status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit and his service-connected hypertensive heart disease.

4.  The competent evidence shows that the Veteran's service-connected status-post cerebrovascular accident with residual left upper extremity weakness is manifested by no current residuals.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

2.  Evidence submitted since the October 1997 RO decision in support of the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a disability rating greater than 30 percent for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101-7007 (2011).

5.  The criteria for an initial rating greater than 10 percent for status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.124a, DC 8009 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January and July 2008 and in January 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence showing that his service-connected status-post cerebrovascular accident and hypertensive heart disease had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the VCAA notice provided to the Veteran and his service representative did not define new and material evidence, advise the Veteran of the reasons for the prior denial of the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability, and did not note the evidence needed to substantiate the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the VCAA notice letters did not include Kent-compliant notice, the Board finds that failure to satisfy the duty to notify in that regard is not prejudicial because no new and material evidence has been received sufficient to reopen this claim (as outlined below).  When VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice. Shinseki v. Sanders, 129 S.Ct. 1696   (2009). 

The Veteran's higher initial rating claim for status-post cerebrovascular accident is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, in January 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Court previously held that, to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Federal Circuit overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the January 2008 notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in January 2009 and supplemental statements of the case in November 2009, July 2010, and in June 2011 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Rating Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support reopening the Veteran's previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability.  The evidence also does not support assigning a higher initial rating for service-connected status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit or an increased rating for hypertensive heart disease.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in August 2011, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the January 2008 letter was issued to the appellant and his service representative prior to the July 2008 rating decision which granted service connection for status-post cerebrovascular accident and assigned an increased rating for the Veteran's service-connected hypertensive heart disease; thus, this notice was timely with respect to these claims.  All of the VCAA notice was issued prior to the April 2009 rating decision which denied the Veteran's request to reopen his service connection claim for an acquired psychiatric disability; thus, this notice was timely with respect to this claim.  Because all of these claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  In response to a request for the Veteran's Social Security Administration (SSA) records, VA was notified in April 2010 that the Veteran was receiving SSA benefits based on his age and not due to any disabilities.  Accordingly, VA was not required to attempt to obtain the Veteran's SSA records.

The RO has attempted to obtain the Veteran's service treatment records from his second period of active service between November 1990 and April 1991.  The National Personnel Records Center (NPRC) notified VA in December 1995 that the Veteran's service treatment records from this period of active service was not available.  The Veteran also informed the RO that same month that he did not have any copies of his service treatment records from this period of active service.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Despite the negative response from the NPRC in December 1995 concerning these records, a review of the claims file shows that certain of the Veteran's service treatment records from his second period of active service have been obtained and associated with the claims file.  Given the foregoing, the Board concludes that it is reasonably certain that all available service treatment records from the Veteran's second period of active service between November 1990 and April 1991 have been obtained and further attempts to obtain these records would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for an acquired psychiatric disability, an examination is not required (although the Board notes parenthetically that an examination was provided to the Veteran in February 2009).  The Veteran also has failed to report for VA examinations in July 2010 and May 2011 scheduled for the purpose of determining the current nature and severity of his service-connected status-post cerebrovascular accident and service-connected hypertensive heart disease.  He has not shown good cause for his failure to report for any of these examinations.  It appears that the RO used an incorrect mailing address to notify the Veteran of his July 2010 VA examinations.  Letters from the RO dated in December 2010, which were mailed to the Veteran at his correct mailing address, informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claims.  The December 2010 letters from the RO also afforded the Veteran the opportunity to reschedule a VA examination but he failed to respond.  

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2008).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New & Material Evidence Claim

The Veteran has contended essentially that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as secondary to a service-connected disability.  He essentially has contended that he has submitted new evidence demonstrating that he experiences an acquired psychiatric disability which is related to active service.

In October 1997, the RO denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability (which was characterized as a nervous condition).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the October 1997 rating decision and it became final.

The claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability, on a VA Form 21-4138 which was date stamped as received by the RO on December 16, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability, the evidence before VA at the time of the prior final RO decision in October 1997 consisted of the Veteran's service treatment records and post-service VA and private treatment records.  The RO found that there was no evidence that the Veteran experienced an acquired psychiatric disability other than PTSD, to include anxiety and depression, which could be attributed to active service or any incident of service.  Thus, the claim was denied.

The newly received evidence includes additional VA and private outpatient treatment records and the Veteran's lay statements.  A review of this evidence shows that, on VA psychiatric examination in February 2009, the Veteran's complaints included nervousness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that there was no evidence of VA psychiatric treatment in 1991 as the Veteran reported.  The Veteran reported being in a "very good" marriage and having a "very good" relationship with his son.  He had made new friends since returning from his second period of active service and kept in touch with old friends.  He also had a "very good" relationship with his neighbors.  There was no history of suicide attempts or violence/assaultiveness.  He had lived with his wife for 46 years in his own house.  He had not worked since August 2007 after suffering a cerebrovascular accident.  The Veteran reported that a private internist had told him that he had been diagnosed as having major depression with anxiety disorder.  He also reported seeing a psychiatrist in 1991 after returning from active service.  No current treatment for a mental disorder was noted.  

Mental status examination of the Veteran in February 2009 showed he was clean and appropriately dressed with unremarkable psychomotor activity and speech, a lack of motivation and energy, intact attention, full orientation, unremarkable thought process and thought content, no delusions, sleep impairment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, good impulse control, an ability to maintain minimum personal hygiene, normal remote and recent memory, moderately impaired immediate memory, and no problem with activities of daily living.  There was no Axis I diagnosis.  The VA examiner stated that the Veteran's mental disorder symptoms "are not severe enough to interfere with occupational and social functioning."  He also opined that the Veteran's complaint of anxiety/depression were not caused by or a result of the Veteran's service-connected cerebrovascular accident.  The rationale was that there were insufficient symptoms to render a diagnosis of anxiety or depressive disorder under the DSM-IV.  In addition, the VA examiner stated that the Veteran was able to complete his activities of daily living "and entertainment activities such as attending baseball games and gardening in spite of his psychiatric allegations which means there is no social or occupational impairment related to" his alleged psychiatric symptoms.  This examiner also opined that the Veteran's reported nervousness can be secondary to "economical problems" as he reported at this examination.  The Veteran's Global Assessment of Functioning (GAF) score was 70, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.

With respect to the Veteran's application to reopen a previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as secondary to a service-connected disability, the Board notes that the evidence which was of record in October 1997 indicated that the Veteran did not experience any acquired psychiatric disability which could be attributed to active service.  Despite the Veteran's more recent assertions to the contrary, a review of the competent evidence submitted since October 1997 also does not show that he experiences any acquired psychiatric disability which is related to active service.  Indeed, there is no indication in the newly submitted evidence that the Veteran currently experiences any acquired psychiatric disability.  The Board acknowledges that the Veteran complained of experiencing symptoms of anxiety and depression and reported that he had been diagnosed as having an anxiety disorder and depressive disorder on VA examination in February 2009.  The February 2009 VA examiner specifically found, however, that there were insufficient symptoms for a diagnosis of any acquired psychiatric disability which met the DSM-IV criteria.  The Board observes in this regard that the Court has held that the presence of a mere symptom (such as anxiety or depression) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   The newly submitted evidence also does not demonstrate that any claimed acquired psychiatric disability could be attributed to active service or any incident of service.  The February 2009 VA examiner specifically found that the Veteran's claimed acquired psychiatric disability was not caused or aggravated by a service-connected disability.  

The Board finds that, although the evidence received since October 1997 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which showed that the Veteran did not experience any acquired psychiatric disability which could be attributed to active service.  Thus, the Board also finds that the evidence received since the October 1997 rating decision denying the Veteran's service connection claim for an acquired psychiatric disability does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating it.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for an acquired psychiatric disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the October 1997 rating decision or received since that decision became final - which demonstrates that any acquired psychiatric disability could be attributed to active service.  Indeed, as noted, there is no evidence that the Veteran has experienced any acquired psychiatric disability.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as secondary to a service-connected disability.  In summary, the Board finds that, as new and material evidence has not been received, the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as secondary to a service-connected disability, is not reopened.

Increased Rating for Hypertensive Heart Disease

The Veteran also contends that his service-connected hypertensive heart disease is more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

The Veteran's service-connected hypertensive heart disease currently is evaluated as 30 percent disabling effective August 13, 2007, by analogy to 38 C.F.R. § 4.104, DC 7101-7007 (hypertensive vascular disease (hypertension and isolated systolic hypertension) - hypertensive heart disease).  See 38 C.F.R. § 4.104, DC 7101-7007 (2011).  A 30 percent rating is assigned under DC 7007 for hypertensive heart disease with a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A higher 60 percent rating is assigned under DC 7007 for hypertensive heart disease with more than 1 episode of congestive heart failure in the past year or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned under DC 7007 for hypertensive heart disease with chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Veteran was scheduled for VA examination in July 2010 and in May 2011 although, as noted above, it appears that the RO had an incorrect mailing address for the Veteran when he was advised of his July 2010 VA examination.  The Veteran was advised of the adverse consequences of failing to appear for a VA examination without good cause by correspondence from the RO dated in December 2010.  As also noted above, the December 2010 correspondence from the RO was mailed to the Veteran at his correct mailing address.

To date, the Veteran has not responded to any of the correspondence sent to him concerning his failure to report for VA examination scheduled in connection with his increased rating claim for hypertensive heart disease.  Although it appears that the RO may have used an incorrect mailing address at the time that the Veteran was advised of his July 2010 VA examination, the Board observes that none of the VA examination notice letters or other correspondence sent from VA to the Veteran was returned as undeliverable by the postal service.  In a June 2011 SSOC, the RO told the Veteran that they had been notified of his failure to report for his scheduled VA examination.  The June 2011 SSOC also was sent to the Veteran's current service representative.

The Board notes that the regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In this case, neither the Veteran nor his service representative has explained why he failed to report without good cause for VA examinations.  Even assuming for the sake of argument only that the notification letter for the VA examination scheduled in July 2010 was sent to the Veteran at an incorrect mailing address, any notice error was corrected in subsequent December 2010 correspondence which notified the Veteran at his correct mailing address of another VA examination scheduled in May 2011 to which he did not report without good cause.

There is insufficient medical evidence of record to adjudicate the Veteran's increased rating claim for hypertensive heart disease.  Current examination findings are necessary to assess his heart disability and whether it is more disabling than currently evaluated.  As noted above, VA's duty to assist the Veteran is not a one-way street.  The Veteran also has an obligation to assist in the adjudication of his claims.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. §§ 3.326, 3.327 (2011).

Accordingly, the Board finds that the Veteran failed to report, without good cause, for VA examinations scheduled in connection with his increased rating claim for hypertensive heart disease.  Consistent with 38 C.F.R. § 3.655(b), this claim must be denied.  Because the law is dispositive in this case, this claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.

Higher Initial Rating for Cerebrovascular Accident

The Veteran also contends that his service-connected status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit is more disabling than currently evaluated.  He specifically contends that, because this disability is permanently disabling, he is entitled to a 100 percent disability rating under the applicable rating criteria.

In addition to the laws and regulations discussed above, the Board notes that, where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.124a, DC 8009 (hemorrhage of brain vessels).  See 38 C.F.R. § 4.124a, DC 8009 (2011).  A 100 percent rating is provided under DC 8009 for a brain vessel hemorrhage for 6 months.  Thereafter, the residuals of a brain vessel hemorrhage are assigned a minimum 10 percent rating.  Id.  A Note following DC 8009 provides that, for the assignment of minimum ratings under this DC, there must be ascertainable residuals.  This Note also provides that determinations about the presence of residuals not capable of objective verification (i.e., headaches, dizziness, fatigability) must be based on a recorded diagnosis.  Subjective residuals will be accepted when consistent with the underlying disease and not more likely attributable to other disease or no disease.  This Note finally provides that it is exceptionally important that when assigned ratings greater than the prescribed minimum ratings, the diagnostic codes used as the basis of evaluation must be cited in addition to the codes identifying the diagnoses.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for his service-connected status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit.  The Board notes initially that the Veteran failed to report, without good cause, for VA examinations scheduled in June 2010 and May 2011 (as noted above).  The relevant regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In this case, neither the Veteran nor his service representative has explained why he failed to report without good cause for VA examinations (as also noted above).  The competent evidence of record shows that the Veteran's service-connected status-post cerebrovascular accident is manifested by no current residuals (as seen on VA outpatient treatment in October 2009).  A review of the Veteran's available service treatment records from his first period of active service shows that clinical evaluation was normal and he denied all relevant pre-service medical history at a pre-induction physical examination in June 1958.  The Veteran's clinical evaluation and medical history were unchanged at his induction (or enlistment) physical examination in March 1959.  At his separation physical examination in January 1961, prior to the end of his first period of active service in February 1961, the Veteran's clinical evaluation was completely normal with no significant abnormalities noted and he denied all relevant in-service medical history.  

A review of the Veteran's available service treatment records from his ANG service shows no complaints of or treatment for a cerebrovascular accident on repeated physical examinations.  Repeated echocardiograms (EKGs) conducted during his ANG service were normal.  A treadmill stress test in May 1989 showed a normal resting EKG, no angina or chest pain, good exercise tolerance, and heart rate of 98 percent of maximal predicted heart rate.

A review of the Veteran's available service treatment records from his second period of active service shows that his enlistment physical examination was not available for review.  At his March 1991 separation physical examination, clinical evaluation was completely normal.

The post-service evidence also does not support assigning an initial rating greater than 10 percent for status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit.  For example, the Veteran was hospitalized briefly in August 2007 after reporting to a private emergency room (ER) complaining of left arm and leg weakness and difficulty with speech since the day before his ER visit.  Physical examination showed he was alert, a regular heart rate and rhythm, right lip deviation, 3/5 left arm and left leg muscle strength, 5/5 right arm and 5/5 right leg muscle strength, full orientation, good grip strength in the right arm "but not in left arm."  An EKG revealed syncope.  A computerized tomography (CT) scan of the Veteran's brain showed cerebral atrophy and no evidence of acute intracranial pathology.  The tentative diagnosis was stroke/high blood pressure.  The next morning, it was noted that the Veteran was moving his left hemi-body more.  The assessment was that the Veteran was "responding" to treatment.  The discharge diagnoses included transient ischemic attack.

Following private magnetic resonance imaging (MRI) scan of the Veteran's brain taken in October 2007, the impressions were no acute intracranial pathology, bilateral basal ganglia and right thalamic lacunar type infarctions of undetermined duration, and non-specific white matter changes with potential differential diagnoses including ischemic small vessel disease and areas of demyelination.

In a January 2008 letter, Edwin N. Peguero Rivera, M.D., stated that the Veteran had suffered a stroke.

On VA examination in February 2009, the Veteran complained that he had experienced cramps and numbness of the left upper extremity and occasional swelling of the left lower extremity since his stroke in August 2007.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had recovered his strength since his stroke.  Physical examination showed 5/5 strength in all upper and lower extremities, normal muscle tone and bulk, decreased sensation in left hemi-body to light touch and pinprick, decreased vibratory sensation in the distal lower extremities, normal position sense, fundoscopic exam, and mental status, intact cranial nerves, normal reflexes and cerebellar exam, and no evidence of chorea or carotid bruits.  The diagnosis was status-post cerebrovascular accident with residual mild left upper extremity hand grip weakness and left hemi-body sensory deficit.

On VA outpatient treatment in October 2009, the Veteran reported that he felt "good."  Physical examination showed a regular heart rate and rhythm with no murmurs, clicks, or gallops, an intact range of motion, adequate muscle tone, no musculoskeletal deformities, and no gross motor or sensory deficits.  The assessment included stable cerebrovascular status and a history of cerebrovascular accident without residual neurology deficit.

The Board acknowledges the Veteran's assertions that his service-connected status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit is more disabling than currently evaluated.  The competent evidence does not supports these assertions.  The Board observes in this regard that, because the Veteran failed to report without good cause for VA examinations scheduled in connection with this claim, evidence which was expected to be obtained from these examinations could not be obtained.  Given the Veteran's failure to report for these examinations, his higher initial rating claim will be rated on the competent evidence of record.  See 38 C.F.R. § 3.655(b).  The competent evidence of record shows that the Veteran's service-connected status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit is not manifested by any current residuals such that an initial rating greater than 10 percent is warranted under DC 8009.  See 38 C.F.R. § 4.124a, DC 8009 (2011).  To qualify for the minimum 10 percent rating under DC 8009, a Veteran's brain hemorrhage disability must be manifested by ascertainable residuals (whether objective or subjective).  Although the Veteran had mild left upper extremity hand grip weakness on VA examination in February 2009, it appears that this problem had resolved with treatment as he had an intact range of motion and no residual neurological deficits on VA outpatient treatment in October 2009.  He also reported that he felt "good" in October 2009.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent for his service-connected status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for service-connected status-post cerebrovascular accident with residual left upper extremity weakness and left hemi-body sensory deficit have not been met.  Id.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, including as due to a service-connected disability, is not reopened.

Entitlement to a disability rating greater than 30 percent for hypertensive heart disease is denied.

Entitlement to an initial rating greater than 10 percent for status-post cerebrovascular accident with residual weakness of the left upper extremity and left hemi-body sensory deficit is denied.


REMAND

The Veteran also has contended that he is entitled to a TDIU.  He specifically contends that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment.

The Board notes in this regard that the Veteran currently does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The competent evidence shows that, in a January 2008 letter, Edwin N. Peguero Rivera, M.D., stated that the Veteran "suffered a stroke and suffers from peripheral neuropathy.  Because of this condition, I consider him not able to work and completely disabled."  In a July 2008 "CERTIFICATE" included in the claims file, Dora Lopez Fonseca, Human Resources Manager, stated that the Veteran had worked for Sur Med Medical Center Corp. until August 2007 as an x-ray technician.  Ms. Fonseca also stated that the Veteran "requested to work again but he was not accepted because of medical condition diagnosed by a neurologist which was a risk for the institution and the employee."  

The Board observes in this regard that the term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

It appears from a review of Dr. Peguero Rivera's January 2008 letter that he has found the Veteran to be precluded from employment as a result of both service-connected (stroke or cerebrovascular accident) and non-service-connected (peripheral neuropathy) disabilities.  It is not clear from a review of Ms. Fonseca's July 2008 statement what medical condition prevented the Veteran from working after August 2007.

To date, the Veteran has not been scheduled for a VA examination which addresses the impact of his service-connected hypertensive heart disease and his service-connected status-post cerebrovascular accident with residual weakness of the left upper extremity and left hemi-body sensory deficit on his employability.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination to determine the impact of his service-connected disabilities on his employability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected status-post cerebrovascular accident with residual weakness of the left upper extremity and left hemi-body sensory deficit since his service separation and/or for his service-connected hypertensive heart disease in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical and occupational history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected status-post cerebrovascular accident with residual weakness of the left upper extremity and left hemi-body sensory deficit and/or his service-connected hypertensive heart disease, alone or in combination, preclude him from securing or maintaining substantially gainful employment.  The examiner is advised that neither the Veteran's nonservice-connected disabilities nor his age may be considered in determining whether he is unemployable solely as a result of his service-connected disabilities.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's TDIU claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


